     Case 3:19-cv-00022-GPC-WVG Document 13 Filed 05/01/19 PageID.33 Page 1 of 1




 1
 2
 3
 4
                                        UNITED STATES DISTRICT COURT
 5                                  SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    DANIEL CANFIELD                                         Case No.: 3:19-CV0022-GPC-WVG
                           Plaintiff,
 8                                                             ORDER TO DISMISS WITH PREJUDICE
      v.
 9
      PALMER ADMINISTRATIVE SERVICES,
10    INC., a Delaware corporation
11                       Defendant.

12
13
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties, this matter is
14
     dismissed in its entirety, with prejudice as to the named Plaintiff, and without prejudice as to the
15
16   Putative Class alleged in the complaint, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

17   Each party shall bear their own costs and attorneys’ fees.

18
19   Dated: May 1, 2019

20
21
22
23
24
25
26
27
                                                          1
28                                                                                         3:19-CV0022-GPC-WVG
